Citation Nr: 1520599	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  07-06 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including general anxiety disorder, depression, and posttraumatic stress disorder (PTSD); including due to herbicide exposure. 

2.  Entitlement to service connection for Type II Diabetes Mellitus, including due to herbicide exposure. 

3. Entitlement to service connection for blindness (claimed as an eye condition), including due to herbicide exposure; or alternatively, including as secondary to the Type II Diabetes Mellitus.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Esquire



ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from October 1967 to September 1969. 

This appeal to the Board of Veterans' Appeals (Board) is from March 2005 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The RO's March 2005 decision denied service connection for Type 2 diabetes mellitus.  The RO's July 2006 decision then denied service connection for PTSD and blindness.  The Veteran has perfected an appeal for all these issues. 

In January 2010, the Board wrote the Veteran to clarify his wishes regarding a Board hearing.  He responded in February 2010 that he did not wish to appear at a hearing. 

In March 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  In October 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate review.

In February 2012, the Board issued a decision that, in pertinent part, denied the Veteran's claims of entitlement to service connection for diabetes mellitus and blindness and remanded his acquired psychiatric disorder claim for further development.  The Veteran appealed the denial of his diabetes and blindness claims to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Court issued a memorandum decision that vacated the portion of the February 2012 Board decision that denied entitlement to service connection diabetes mellitus and blindness, and remanded those matters to the Board for compliance with the instructions in the memorandum decision.  The memorandum decision concluded that the Board had provided an adequate discussion as to why the Veteran was not found to have been present in Vietnam, but found that additional discussion was needed as to the Veteran's allegation that he had been exposed to herbicides by virtue of his handling of equipment while stationed in Japan.

In a May 2013 decision, the Board denied the Veteran's acquired psychiatric disorder claim.  The Veteran appealed the Board decision to the Court.  In February 2014 the Court vacated the May 2013 Board decision with respect to the issue of an acquired psychiatric disability and remanded the claim for action consistent with a joint motion for remand (JMR).  However, the only disagreement voiced in the JMR was that the Veteran's representative had not, as of the time of the Board decision, been provided a copy of the VA examination report, although it was noted that he was at that time in possession of such.

In March 2014, the Board denied the claim of entitlement to service connection for diabetes and remanded entitlement to service connection for blindness for further development.  The Veteran appealed the Board's denial of the diabetes claim to the Court.  In October 2014, the Court vacated the March 2014 Board decision with respect to the issue of diabetes and remanded the claim for action consistent with JMR.  The JMR concluded that the Board had not adequately addressed why the Veteran was not exposed to herbicides while handling equipment while stationed in Japan.

The issue of service connection for blindness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran was present in Vietnam during his military service; and the weight of the evidence is against a finding that the Veteran was actually exposed to herbicides during service, to include as a result of handling equipment.

2.  The weight of the evidence supports the finding that the appropriate psychiatric diagnosis for the Veteran is major depressive disorder (MDD).
 
3.  The competent and credible evidence of record is in relative equipoise as to whether the Veteran's MDD was the result of his period of active military service.
 
4.  The Veteran does not have a diagnosis of PTSD. 

5.  Diabetes mellitus was first diagnosed decades after the Veteran separated from service, and the weight of competent evidence is against a finding that his diabetes mellitus either began during or was otherwise caused by his military service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

2.  Criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

3.  Diabetes mellitus, Type II, was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letters in November 2004, June 2006 and March 2010.  Additionally, while this case has been the subject of a memorandum decision and two JMRs, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained.  Moreover, no potentially relevant records have been identified in either the memorandum decision, JMRs, or statements, that have not been sought.

The Veteran was afforded a VA examination for his diabetes in December 2004.  However, while a medical nexus opinion on the diabetes claim was not provided, one was not required because the McLendon standards have not been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Indeed, if it were established that the Veteran was exposed to herbicides in service, and that a diagnosis of diabetes mellitus were established, a nexus opinion would not be necessary.  The outcome of this appeal essentially turns on determining whether the Veteran had service in Vietnam or was otherwise exposed to herbicides such as Agent Orange.  However, as will be discussed below, the Board concludes both that the Veteran was not present in the Republic of Vietnam during his military service during the Vietnam Era, and that he was not otherwise exposed to herbicides while stationed in Okinawa, Japan during that time.  As such, a medical opinion to address the presumption of service connection is simply not necessary.

The Veteran has also advanced his own theories as to why his military service might have caused diabetes mellitus, suggesting in July 2006 that eating potatoes and high fat foods while in the service might have caused his diabetes mellitus.  However, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The Veteran is not considered competent to make such a medical connection, and no medical evidence of record lends any support to his contentions.  As such, the Veteran's statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 

The Veteran was provided with a VA examination (the reports of which have been associated with the claims file) for his acquired psychiatric disorder in February 2012, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of this examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims decided herein, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment and personnel records and VA treatment and examination records, and identified private treatment records.  The Board notes that the Veteran's in-service stressors surrounding the PTSD aspect of his claim have not been referred to the Joint Services Records and Research Center (JSRRC) for verification.  As noted by the Board in its February 2012 remand, the Veteran's reported stressors were too vague as to location and date (i.e., the Veteran did not provide a 60-day timeframe for his alleged stressors).  Thus, the information was too vague to refer to the JSRRC.  See Fossie v. West, 12 Vet. App. 1 (1998) (holding that there is no duty to assist where the Veteran's statements concerning in-service stressors are too vague to refer to the JSRRC).  The Court also has held that the duty to assist a Veteran with a claim is not a one-way street.  If he wishes help in developing his claim, he cannot passively wait for it in circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the absence of necessary details concerning his claimed stressors, VA has satisfied its responsibilities to assist the Veteran with his psychiatric claim.

With regard to the Veteran's claim for PTSD, the Board notes that his representative requested a copy of the Veteran's February 2012 VA examination.  The Veteran's representative has been contacted by the Board, and he has noted that he is in possession of his requested copy of the examination, and does not require another one.  Therefore, the representative's request has been fulfilled.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Herbicide exposure

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including diabetes mellitus, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e) (2014).  This list includes diabetes mellitus, but no psychiatric disability is presumptively related to herbicide exposure.  

Here, the Veteran contends that he was in Vietnam for a brief period during his military service.  However, having reviewed the evidence, the Board concludes that the competent and probative evidence is against the conclusion that the Veteran ever served in-country in the Republic of Vietnam, as he has alleged. 

The Veteran's service personnel records, to include his DD-214, and command chronology and organizational data for his unit, Supply Battalion, 3rd Force Service Regiment, Fleet Marine Force, for the periods from September 1, 1967 to June 30, 1969, and July and September 1969, simply fail to objectively indicate any service in the Republic of Vietnam, to include having set foot on the landmass for a few days or weeks, as he has alleged.  A November 2004 search through the Personnel Information Exchange System (PIES) also resulted in the conclusion that there was no evidence to show that the Veteran ever set foot in the Republic of Vietnam.  

The Veteran has submitted numerous statements both himself and from his friends in an effort to establish his presence in-country.  Unfortunately, the entirety of the lay statements are found to lack credibility due to their rampant inconsistencies.  Initially, in statements, received by the RO in October 2004 and January 2005, the Veteran indicated that he had served in the Republic of Vietnam in 1968 and for two (2) weeks in April 1968, respectively.  (See VA Forms 21-4138, Statement in Support of Claim, received by the RO in October 2004 and January 2005, respectively).

The Veteran's childhood friend, J.W., stated that he had encountered the Veteran in Vietnam in December 1967, whereas the Veteran had stated that he had served in the Republic of Vietnam for two weeks in 1968.  It is noted that the Veteran's personnel records show that he was stationed at Camp Pendleton in December 1967 and in fact did not travel to the Pacific theater for quite some time thereafter.  A statement from a longtime friend and member of the Veteran's church's congregation, H. G., recalled the Veteran having contacted her shortly after he had returned from South Saigon, Vietnam in August 1969.  (See statements, prepared by J. W. and H. G., each received by the RO in March 2007).  The Veteran has alternatively alleged going to Vietnam for five (5) days in 1968.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in April 2006).  The Veteran has also been noted to be a poor informant and a poor historian on multiple occasions such as in January and March 2007 treatment records.  Thus, notwithstanding the negative findings of service in Vietnam contained in the Veteran's service personnel records, the Board finds these inconsistencies to weigh heavily against the Veteran's credibility that he served in the Republic of Vietnam.  They are without probative value in establishing that the Veteran either served or was exposed to Agent Orange during in Vietnam. 

The Board previously reached this same conclusion, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  However, in a 2013 memorandum decision the Court found that the Board had explained the inconsistencies in the statements made by the Veteran and his friends and based its credibility determination on those inconsistencies.   After reviewing the Board decision, the Court concluded that the Board had provided an adequate statement of reasons and bases for its determination sufficient to enable the appellant to understand the basis of the opinion and the Court to conduct judicial review.  Since that memorandum decision, additional evidence has not been presented that would cause the Board to reconsider its conclusion that the evidence of record simply does not support a finding that the Veteran set foot in Vietnam during service. 

However, even if presumptive herbicide exposure cannot be shown, a Veteran may still establish that he was directly exposed to herbicides during service.  To this end, the Veteran has alleged that he was exposed to herbicides while stationed in Okinawa, Japan by virtue of handling material and equipment that had been in Vietnam.  Specifically, the Veteran has alleged that while working in the shipping and packing department in Okinawa, Japan, he was frequently exposed to military equipment (e.g., gas masks, machinery, weapons, and clothing) that had been returned from Vietnam, which, in turn, exposed him to Agent Orange.  (See November 2009 typewritten statement from the Veteran to the Board).  

The Veteran's service treatment records (STRs) show that he was seen in the Regimental Dispensary, 3rd Force Service Regiment, F.M.F. Pacific, but there is no reference to him having been exposed to herbicides, such as Agent Orange.  The command chronologies and organizational data for the Veteran's unit, Supply Battalion, 3rd Force Service Regiment, Fleet Marine Force, for the periods from September 1, 1967 to June 30, 1969, and July and September 1969, do not show that the Veteran was exposed to herbicides such as Agent Orange, to include during his service in Okinawa, Japan.  

The only evidence in support of his claim is the Veteran's own assertions that he was exposed to equipment that carried Agent Orange from Vietnam.  However, the Veteran has never asserted that he actually knew the materials that he was handling contained traces of herbicides.  That is, there is no allegation that any testing of the equipment he was handling was ever done.  Rather, it appears that the Veteran is making an evidentiary leap that because the materials had allegedly been in Vietnam that they contained herbicide elements.  This alone is a great leap.  

Moreover, the Court has held that a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Veteran's assertions regarding exposure to herbicide agents are not found to constitute competent evidence of herbicide exposure.  

It is also noted that the Veteran at a June 2011 psychiatric evaluation specifically acknowledged that he did not know what he was handling.

Having reviewed the evidence, the Board is unable to concede herbicide exposure based on only the Veteran's statements that he may have been exposed to herbicides, because he did not know what he was handling.  

While Congress is free to expand the areas, or types of service, which the herbicide presumption covers, Congress has not done so, and the Board will not expand the Congressional mandate here.

The Board acknowledges that the Veteran's physician. I.E.M., M.D. has submitted statements that, when liberally construed, purportedly relate the Veteran's psychological and social problems and depression to Agent Orange exposure.  For example, in a September 2009 report, I. E. M., M. D., related that the Veteran had attributed his depression and social and psychological problems to an apparent exposure to "'Agent Orange.'"  Dr. I. E. M. indicated that the letter was drafted per the Veteran's request for whatever purpose it might serve.  In an August 2011 letter, Dr. I. E. M. entered a blanket conclusion that the Veteran's medical problems were "most likely than not 'due to "agent orange poison.'"  These opinions do not establish herbicide exposure, as they provide no actual knowledge of exposure to herbicides, but rather only reiterate the Veteran's discredited allegations of herbicide exposure.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record). 

Accordingly, the Board finds that the evidence of record does not establish that the Veteran was exposed to herbicides, such as Agent Orange, during his military service and he is not entitled to the presumption of herbicide exposure.

Service Connection for an Acquired Psychiatric Disability

The Veteran contends that he has an acquired psychiatric disorder, to include MDD and PTSD, as a result of his military service.  He has also suggested that he has PTSD based on exposure to herbicides.  However, as discussed above, the Board has concluded that the Veteran was not exposed to herbicides while in service (either directly or on a presumptive basis), and thus, his claim for service connection for an acquired psychiatric disorder, as due to exposure to herbicide exposure is denied.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection specifically for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM).  38 C.F.R. § 4.125(a).

Turning first to PTSD, the Board notes that the cornerstone requirement element for service connection for PTSD is a determination that the Veteran meets the DSM criteria for PTSD.  As will be explained, the Board finds that the weight of the evidence is against both the finding that the Veteran has PTSD currently, and the finding that he has had PTSD at any time during the course of his appeal, consistent with the DSM at any time during the course of his appeal. 

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321   (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, while provisional diagnoses of PTSD may have been rendered, as will be explained, the Board believes that a conclusive medical determination had not been reached regarding the appropriate diagnosis for the Veteran's psychiatric symptomatology.  Moreover, to the extent that a diagnosis of PTSD was contained in a treatment record, there was no explanation why such as diagnosis was rendered, or how it conformed with the DSM.  

The Board acknowledges that VA treatment records, dated from 2004 to 2007, do contain diagnoses of PTSD; rule out PTSD; adjustment disorder with mixed emotional features; depression; and, generalized anxiety disorder (GAD), and a September 2009 report, prepared by I. E. M., M. D., revealed a diagnosis of depression, VA scheduled the Veteran for a VA examination to ascertain the appropriate psychiatric diagnosis for the Veteran's symptomatology.  

For example, in October 2004, the Veteran presented for a mental health intake assessment at which time he suggested that he had been told his symptomatology sounded like PTSD.  The Veteran stated that he had seen many of his friends die while in Vietnam, and based on such reports, he was diagnosed with PTSD.  However, as discussed above, the evidence of record does not establish that the Veteran was actually in Vietnam during service. 

Based on this initial assessment, the Veteran was scheduled for an initial PTSD evaluation.  Here, the Veteran reported a number of traumatic events that he had allegedly experienced during service.  The medical professional who served as the PTSD coordinator, performed a thorough interview, but ultimately concluded specifically that the Veteran's symptoms did not meet the criteria for PTSD, diagnosing the Veteran instead with generalized anxiety disorder.  The medical professional then referred the Veteran for an anxiety clinic.  However, the Veteran refused to go to an anxiety clinic, demanding treatment for PTSD.

In September 2006, a VA psychiatrist met with the Veteran, who was reportedly motivated to obtain a PTSD diagnosis.  After interviewing the Veteran, the psychiatrist diagnosed the Veteran with major depressive disorder, r/o PTSD.  The psychiatrist stated that he was unsure how the Veteran would meet the DSM criteria for PTSD.

In March 2007, a social worker wrote a letter that he had worked with the Veteran for treatment of PTSD, and noted that the Veteran continued to experience all the classic symptoms of PTSD.  However, the social worker did not suggest how the Veteran met the criteria for PTSD.  Moreover, in April 2007 the same social worker informed the Veteran that he did not appear to have strong clinical evidence to support a diagnosis of PTSD.

In March 2007, the section chief for PTSD, concluded after an hour interview that the Veteran was most appropriately diagnosed with an adjustment disorder with mixed emotional features.

In June 2011, a VA psychologist examined the Veteran, for the purpose of determining the appropriate psychiatric diagnosis.  The examiner thoroughly documented the Veteran's previous psychiatric diagnoses.  The examiner observed that several notes documented the Veteran's preoccupation with his service connection claim for PTSD having been denied.  After interviewing the Veteran, the examiner, diagnosed the Veteran with depressive disorder.  There was no suggestion that the Veteran met the DSM criteria for PTSD.

In February 2012 the Board remanded the Veteran's claim for an additional examination.  It is noted that while the Board found the June 2011 examination report to be inadequate, it was not an error in determining that the Veteran did not have PTSD.  Rather, the examiner had written that she was unable to provide a definitive opinion as to the whether the Veteran's diagnosed depressive disorder, manifested by anger problems and depressive symptoms, was related to his period of military service. (See June 2011 VA examination report).  

In an October 2011 addendum to the June 2011 report, the VA psychologist reiterated that there was no change in her diagnosis of depressive disorder of the Veteran.  (See October 2011 VA addendum to June 2011 VA examination report).  As noted by the Board in its February 2012 remand, the Court has held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  (See Board February 2012 remand, page (pg.) 16, citing Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).

In its February 2012 remand directives, the Board specifically requested that VA reexamine the Veteran to determine the etiology of his acquired psychiatric disorder, to include PTSD, to include whether it is due to his alleged in-service traumatic stressors.  In February 2012, a VA examiner examined the Veteran for this exact purpose.  The VA examiner found that the Veteran did not meet the full criteria for PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, 5th edition (DSM-V).  Id.  The VA examiner specifically indicated that the Veteran did not meet Criterion A, B and D because he had not been exposed to a traumatic event, did not experience persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness and did not have persistent symptoms of increased arousal, respectively.  Moreover, after a review of the claims files, to include above-cited VA and private treatment records containing the Veteran's various and conflicting psychiatric diagnoses, and mental status evaluation of the Veteran, the VA examiner concluded that the Veteran had MDD that was not related to service, but rather was related to his loss of sight and the death of his wife.  (See February 2012 VA examination report).

While the Board acknowledges that early October and November 2004 and late November 2006 VA treatment reports contain diagnoses of PTSD, and February and March 2007 reports reflect that the Veteran had received treatment for PTSD, there was no explanation as to why these diagnoses were given and no indication that they were related to the Veteran's military service.  In fact, the Veteran did not report any military stressors before being assessed with PTSD in November 2006.  (See VA treatment report, dated in late November 2006).  

Here, while there are sporadic notations of PTSD in the Veteran's claims file, the fact is that numerous psychiatrists and psychologists have repeatedly examined the Veteran, but have found that he does not meet the criteria for PTSD, and have articulated the reasons why.  The fact that there are several diagnoses of PTSD is not surprising in that the Veteran has been unremittingly hunting such a diagnosis throughout the course of his appeal as noted on multiple occasions in the medical records.

As described, the evidence of record is overwhelmingly against a finding that the Veteran has met the DSM criteria for PTSD at any time during the course of his appeal.  In the absence of proof of a present disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for PTSD is denied. 

Although the evidence of record does not support any DSM-V diagnosis of PTSD, the Board must also consider whether the Veteran meets the criteria for an acquired psychiatric disability, other than PTSD; and, if so, whether it either began during or was otherwise caused by his military service.

Here, the Veteran's STRs, to include his September 1967 and September 1969 enlistment and separation examination reports, respectively, are wholly devoid of any subjective complaints and clinical findings referable to any psychiatric pathology.  However, a number of statements by people who knew the Veteran prior to enlistment, consistently report that they noticed a distinct change in his personality following his time in the military.  Symptoms that may be observed, without medical training, are considered competent evidence, even if not provided by medical professionals.  Here, the statements from friends and family members are consistent in describing the Veteran's personality as changed following his time in the military.

In support of his claim, the Veteran provided an independent medical opinion in November 2014.  Dr. Winfield who reviewed the Veteran's claims file and conducted a clinical interview of the Veteran for the purposes of rendering the opinion.  Dr. Winfield found the Veteran competent to report his symptoms, as well as his personal and medical history.  Dr. Winfield took note of the Veteran's reported in-service experiences and concluded that it was at least as likely as not that the Veteran's diagnosed anxiety and depression were causally related to his service, and that the disorders had their onset during service.  

The Board notes that a VA examiner in 2012 had concluded that the Veteran's depression was the result of non-service related factors such as losing his wife and going blind.  However, a rationale was not provided that was so compelling as to entitle the opinion to greater weight than the opinion of Dr. Winfield.

When the evidence for and against a claim is equal, VA regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  This is the case here, and therefore, resolving reasonable doubt in the Veteran's favor, service connection for depression is granted.

Service Connection for DM

As noted above, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Certain chronic diseases, such as diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). Diabetes mellitus is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

As noted, diabetes mellitus is a disease that is presumptively linked to herbicide exposure.  However, here, the Board has concluded that the Veteran was not exposed to herbicides during service, and this presumption is therefore not applicable.  Nevertheless, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  

The Veteran does not allege, and his service records do not show, that diabetes mellitus manifested during active service or within the first year of his service discharge.  See, e.g., January 1993 claim and October 2004 claim (VA Form 21-4138).  The Veteran has generally alleged that his diabetes mellitus is the result of herbicide exposure.  However, he has also suggested that his diabetes may have been caused by "eating potatoes and high fat foods while in the service."  See July 2006 statement.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of diabetes mellitus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus between his diet in service and his diagnosis with diabetes mellitus many years after service.  Of note, no medical opinion has been submitted in anyway endorsing the Veteran's theory.

The VA and private medical records currently reflect diagnosed type II diabetes mellitus.  

Here the objective medical evidence shows that the Veteran's diabetes was first diagnosed in the 1990s, many years after service.  There is no indication of in-service incurrence, since the STRs show no objective complaints, treatment, or diagnosis of diabetes during active duty.  The September 1967 entrance examination and September 1969 separation examination reports are silent for diabetes or high blood sugar levels.  Moreover, there is no indication that diabetes initially manifested to a compensable level (see 38 C.F.R. § 4.119, Diagnostic Code 7913) within one year following service, precluding presumptive service connection for chronic diseases, under 38 C.F.R. § 3.309(a). 

The post-service medical records show, by history, that diabetes was diagnosed in the 1990's, decades after the Veteran's active service.  Such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is of itself a factor for consideration against a finding that his diabetes mellitus is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, while the Veteran has asserted that he might have been experiencing symptoms of diabetes mellitus for 20 years (in a July 2006 statement), even accepting this as true would place the onset of diabetes mellitus, approximately 15 years removed from service.  Therefore, as the Veteran has not alleged that he experienced the symptoms of diabetes mellitus until many years after service, service connection based on continuity of symptomatology cannot be established.

There is likewise no competent and credible evidence to establish a nexus between diabetes and the Veteran's active service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

As such, service connection on a direct basis is not warranted for diabetes.


ORDER

Service connection for major depressive disorder is granted.

Service connection for PTSD is denied.

Service connection for diabetes is denied.





REMAND

The Board notes that the issue of entitlement to service connection for blindness was remanded in March 2014 for further development.  Specifically, the Board requested a VA opinion be obtained clarifying what the Veteran's cause of blindness was.  Following the receipt of the VA opinion, the AOJ was to readjudicate the Veteran's claim.  Although a VA opinion was obtained after the March 2014 remand, to date the AOJ has not yet adjudicated the appeal following this additional development, as was directed by the Board remand.  This issue is therefore remanded for readjudication of the Veteran's blindness claim.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to service connection for blindness.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


